Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reissue Application
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
This is a reissue application, Serial No. 15/706,527 (the ‘527 application), of U.S. Patent No. 9,148,993 (the ‘993 patent), which issued from U.S. Patent Application No. 14/564,510 (the ‘510 application) with claims 1-13 on October 6, 2015.
A full copy of the printed patent (including the front page) is used to provide the abstract, drawings, specification, and claims of the patent for the reissue application.  (MPEP 1411, March 2014)  The ‘527 application does not include the front page of the ‘993 patent.  Appropriate correction is required.

Application Data Sheet (ADS)
	The ADS does not state the correct priority data.  The ADS should state that the 13/385,736 application is a continuation-in-part of application no. 13/136,032, which is a continuation of application no. 12/283,448.  Appropriate correction is required.

Objection - Abstract
	MPEP 1411 states: “[p]ursuant to 37 CFR 1.173(a)(1) the application specification, including the claims, must be furnished in the form of a copy of the printed patent in double column format (so that the patent can be simply copied without cutting). … Thus, a full copy of 
	The abstract filed 09/15/2017 is objected to since Applicant has not provided a copy of the front page of the ‘880 patent for this item.

Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:  
The declaration fails to identify the error upon which the reissue application is based.  In identifying the error, it is sufficient that the reissue declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partially inoperative or invalid.  Additionally, a broadening reissue must also identify a claim which the applicant seeks to broaden.  The declaration filed September 15, 2017 states “patentees claimed less than they had a right to claim in the patent” but fails to identify a broadened reissue claim, i.e., the declaration points to the amendment of claim 13, however, claim 13 is a dependent claim which is construed to contain all the limitations of claim 1 from which it depends and is thus not a broadened reissue claim.  Accordingly, the declaration fails to identify at least one error which is relied upon to support the instant reissue application.  See 37 CFR 1.175 and MPEP § 1414.
I.	Claims 1-20 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.


Amendment
	The amendment filed September 15, 2017 is improper.  The amendment does not comply with 37 CFR 1.173 which sets for the manner of making amendments in reissue applications.  While the improper amendment has been entered and considered, a supplemental paper correctly amending the reissue application is required.  An amendment filed after final rejection that fails to comply with 37 CFR 1.173 will not be entered.
	All amendment changes must be made relative to the patent to be reissued, not relative to a previous submitted amendment.  Pursuant to 37 CFR 1.173(d), any such changes which are made to the specification, including the claims, must be shown by employing the following markings:
	(A) The matter to be omitted by reissue must be enclosed in brackets; and
	(B) The matter to be added by reissue must be underlined. 	
	All amendment changes must be made relative to the patent to be reissued, not relative to a previous submitted amendment.
	The amendment improperly uses strike-through and double brackets to indicate subject matter that is to be deleted.  Single brackets are required, i.e., subject matter to be deleted must be enclosed in single brackets.

Scope of Claims
	The ‘527 application, as amended September 15, 2017, contains claims 1-20 directed to a method of potassium fertigation of an agricultural field.  Claims 1, 14 and 18, as they appear in the improper September 15, 2017 amendment, are representative:


	(step 1) converting said irrigation water to treated irrigation water by continuously charging a potassium-nutrient feedstock to said stream of said flowing irrigation water upstream of said agricultural field whereby said irrigation water is converted to treated irrigation water, wherein said potassium-nutrient feedstock comprises potassium formate and water;
	(step 2) irrigating said agricultural field with said treated irrigation water; and
	(step 3) repeating step 1 and step 2 each irrigation day over a prolonged term.

14. A method of potassium fertigation of an agricultural field, said agricultural field being irrigated using an irrigation system having a stream of irrigation water upstream of said agricultural field, said method comprising:
	charging a potassium-nutrient feedstock to said stream of irrigation water upstream of said agricultural field to convert said irrigation water to treated irrigation water; and
	irrigating said agricultural field with said treated irrigation water,
	wherein, during at least 50% of a growing season or crop cycle, said potassium-nutrient feedstock is continuously or substantially continuously charged to said stream of irrigation water upstream of said agricultural field, and said agricultural field is irrigated with said treated irrigation water in multiple consecutive irrigations.

18. A method of potassium fertigation of an agricultural field, said agricultural field being irrigated using an irrigation system having a stream of irrigation water upstream of said agricultural field, said method comprising:
	charging a potassium-nutrient feedstock to said stream of said irrigation water upstream of said agricultural field to convert said irrigation water to treated irrigation water; and
	slug-feeding said agricultural field with said treated irrigation water.  

35 U.S.C. 251(a)
Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent,  No new matter shall be introduced into the application for reissue.

I.	Claims 4, 7-9, 11, 14 and 16-20 are rejected as not complying with the original patent requirement under 35 U.S.C. 251.
Claims 4, 7-9, 11, 14 and 16-18 are directed to a method of potassium fertigation wherein a “potassium-nutrient feedstock” is fed to an irrigation water stream.  Claims 18-20 are directed to a method of “slug-feeding” an agricultural field with treated irrigation water.  As stated in Forum US, Inc. v Flow Valve, LLC, 926 F.3d 1346, 2019 USPQ2d 221227 (Fed. Cir.), for broadening reissue claims, the specification of the original patent must do more than merely suggest or indicate the invention recited in reissue claims; “[i]t must appear from the face of the instrument that what is covered by the reissue was intended to have been covered and secured by the original.”  Indus. Chems., 315 U.S. at 676.  Stated differently, the original patent “must clearly and unequivocally disclose the newly claimed invention as a separate invention.”  Antares, 771 F.3d at 1362.
Under the heading “SUMMARY OF THE INVENTION”, the ‘993 patent specification teaches
[t]he present invention provides a method for emitter-irrigation potassium fertigation wherein a potassium-nutrient feedstock comprised of potassium formate and water is charged to an active emitter-irrigation system continuously or substantially continuously, at low levels, during the entire time, or substantially the entire time, that irrigation water is sufficiently flowing through the irrigation system during a prolonged term (“prolonged-termed continuous charge” or prolonged-termed continuous fertigation”) wherein the potassium-nutrient feedstock has a high potassium-nutrient content, has a high organic carbon content, has a minimal amount of water, has no essential yield-extraneous constituent such as sulfate, has no essential yield-adverse constituent such as degradable thiosulfate, phosphate or chloride and its minimal water content drastically reduces shipping, storage and handling costs.  (Column 3, lines 21-36)

The ‘993 patent does not “clearly and unequivocally disclose” slug-feeding as a separate invention of the ‘993 patent.  To the contrary, the ‘993 patent teaches that slug-feeding is a conventional agricultural practice to minimize the labor requirements and ease material handling feedstock comprised of potassium formate and water is charged to an active emitter-irrigation system continuously or substantially continuously, at low levels, during the entire time, or substantially the entire time, that irrigation water is sufficiently flowing through the irrigation system during a prolonged term.
The ‘993 patent also does not “clearly and unequivocally disclose” the use of a potassium nutrient feedstock other than potassium formate and water.  For example, under the heading “The Potassium-Nutrient Feedstock”, the ‘993 patent specification teaches
[t]he method and/or system of the present invention, namely the method and/or system for fertigation by charging a potassium-nutrient feedstock comprised of potassium formate and water to the irrigation system, is drastically advantageous because the feedstock has a high potassium-nutrient content, has a high organic carbon content, has a minimal amount of water, has no essential yield-extraneous constituent such as sulfate, has no yield-adverse constituent such as degradable thiosulfate, phosphate or chloride and its minimal water content drastically reduces shipping, storage and handling costs.  It has no cations or anions (such as phosphate as mentioned above) that increase the deposit-forming load of the irrigation water to which it is fed.  Such anions or cations, and other adverse constituents such as degradable thiosulfate, are typically present in commercial fertilizers because they are needed for the delivery of the nutrient or for other reasons tied to the respected formulations; in other words, they are essential yield-adverse constituents with respect to those formulations.  (Column 4, lines 39-57)

In contrast, the most basic (simple) sources of potassium used in conventional agricultural fertigation are potassium sulfate and potassium thiosulfate.  Potassium sulfate is soluble only up to 8% potassium as K2O (a 0-0-8 NPK fertilizer), requiring huge costs for (a) shipment and storage of this dilute fertilizer and (b) the time and labor required to slug-feed such a dilute material to an irrigation system.  Potassium thiosulfate (a 0-0-25 NPK fertilizer) has a higher solubility than potassium sulfate (but still far lower than the present invention’s more preferred 0-0-36 to 0-0-42 NPK feedstock) but it is expensive and, since the sulfur of thiosulfate is not in its highest oxidation state, it is at risk of decomposition and precipitation, 

	Potassium formate and water is the only “potassium-nutrient feedstock” taught as having a high potassium-nutrient content, a high organic carbon content, a minimal amount of water, has no essential yield-extraneous constituent such as sulfate, has no yield-adverse constituent such as degradable thiosulfate, phosphate or chloride and its minimal water content drastically reduces shipping, storage and handling costs, has no cations or anions (such as phosphate) that increase the deposit-forming load of the irrigation water to which it is fed.  Additionally, the ‘993 patent teaches against the use of any of other sources of potassium disclosed in the ’993 patent specification (i.e., potassium sulfate, potassium thiosulfate, potassium nitrate and potassium phosphate).
Accordingly, claims 4, 7-9, 11, 14 and 16-20 do not comply with the original patent requirements under § 251(a).

Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,148,993 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 

These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Correspondence
Any inquiry concerning this communication or earlier communications from the specialist should be directed to JERRY D JOHNSON whose telephone number is (571)272-1448.  The specialist can normally be reached on Monday to Thursday, from 5:30-3:00.
If attempts to reach the specialist by telephone are unsuccessful, the specialist’s supervisor, Jean Witz can be reached on 571 272-0927.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).		
Signed:

/JERRY D JOHNSON/Patent Reexamination Specialist,
Central Reexamination Unit 3991      

/Alan Diamond/				/Jean C. Witz/
Patent Reexamination Specialist		Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991		Central Reexamination Unit 3991